Citation Nr: 1455048	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J.M.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1974, from July 1997 to October 1997, from March 2003 to July 2003, and from January 2004 to March 2005, with additional Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In April 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's current chronic sinusitis is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice.  Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time .  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include sinusitis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A January 1999 VA treatment record shows that the Veteran presented with complaints of sinus infection.  Medical personnel noted that the sinus issue was probably due to altitude and may be secondarily due to the difficulty of clearing ears by vasalva.  The Veteran was prescribed amoxicillin and Claritin D for five days.

An August 2001 and December 2001 National Guard Medical Recommended for Flying examination reports, showed the Veteran's status was temporary medically suspended due to prescription drugs for a sinus infection.

A May 2003 National Guard Medical Recommended for Flying examination report shows that flight status was temporally suspended for sinusitis.  

A June 2003 medical assessment completed by the Veteran shows that he indicated being treated by heath care provider in sick call for a head cold and sinus infection.  His post deployment heath assessment also showed that he indicated chronic cough, running nose, and headaches.  

An October 2003 report of medical history shows that the Veteran self-reported no sinusitis and was clinically evaluated with normal sinuses.

A March 2004 service medical record shows that the Veteran complained of a sore throat and sinus congestion for the last six to seven days.  He reported congestion and pressure behind both eyes and a cough that produced a light green mucosa.  A follow up appointment found that he was still coughing up green phlegm.  The Veteran was assessed with viral sinusitis and prescribed Deconamine. 

A January 2005 post deployment health assessment shows the Veteran reported sinus issues such as chronic cough, runny nose, fever, and headaches.

An October 2005 report of medical history showed that the Veteran was clinically assessed with normal nose, sinuses, mouth, and throat.  He denied a history of asthma, breathing problems, shortness of breath, chronic cough, or sinusitis.

A February 2008 VA treatment record shows that the Veteran reported nasal and head congestion.  He was assessed with a viral respiratory infection.  

An October 2008 VA treatment record shows the Veteran was diagnosed with chronic sinusitis.

A December 2008 VA treatment record shows that the Veteran reported nasal congestion, front maxillary vacuum pain, and some purulent discharge.  The Veteran was assessed with chronic recurrent sinusitis.  

An April 2009 private treatment record from Dr. C.W., shows a normal ear, nose, and throat assessment.  

A May 2009 VA treatment record shows that the Veteran denied any loss of smell, frequent colds, epistaxis, or post nasal drip.  The Veteran also denied any cough or septum.  Physical examination found that nasal mucosa were pink and moist bilaterally without drainage.  

An October 2009 report of medical history shows that the Veteran self-reported that he did not have any breathing problems, shortness of breath, wheezing, chronic cough, sinusitis, or chronic or frequent colds.  He was clinically assessed with normal nose, sinuses, mouth, and throat.

A June 2010 VA examination report shows that the Veteran reported symptoms of chronic sinusitis.  He could not pinpoint the date of the last full blown sinus infection but reported that he was being treating with antibiotics.  The Veteran complained of chronic nasal drainage with a clear pale color that could be green during flare ups.  Physical examination showed no evidence of allergic and vasomotor rhinitis with any visible nasal polyps.  No nasal obstructions, congestion, or outward evidence of septal deviation was shown.  A CT scan showed clear sinuses with minimal mucosal thickening.  The VA examiner noted VA treatment reports that showed complaints of sinus symptoms during non-active duty periods.  The VA examiner provided an opinion that the Veteran's current complaints of chronic sinusitis which was not evident on the CT scan, clearly and unmistakably had onset prior to 2004, and not during any active duty period.  The VA examiner's rationale consisted of specifying the short time duration of active duty periods and the current sinus CT results to make a finding that the sinus condition was clearly and unmistakably not aggravated beyond the normal progression by any event during recent active duty service from January 2004 to March 2005.  

A March 2011 email from Dr. J.M. to the Veteran reports that after a review of the flight exam records beginning in 1979, that there were no notations of a sinus infection or symptoms of sinus infections until March 2004.

An October 2011 private treatment record from Dr. D.M. shows that the Veteran had some improvement in his nasal airflow regarding his sinus symptoms that had been ongoing since 2004.  He reported symptoms of bloody green nasal discharge from his saline flushed but that medication seemed to be working.  The Veteran was diagnosed with chronic sinusitis and nonallergic rhinitis with improved symptoms although not resolved.  

A January 2012 private treatment record from Dr. D.M. shows that the Veteran had congestion, headaches, and sneezing.  He reported that he felt the best in the fall and that he was not currently having much postnasal drainage.  He reported using saline nasal rinses a few times per week with blood noted during flushing.  He was assessed with nonallergic rhinitis and possible chronic sinusitis.  

An April 2012 private treatment record from Dr. D.M. shows that the Veteran was treated for non-allergic rhinitis.  The Veteran reported that his condition was stable but that he was still having postnasal drainage and nasal congestion.  He reported being frustrated as he had not been able to return to baseline since before he deployed to Kuwait in 2004.  

A July 2012 VA examination report shows that the Veteran was diagnosed with chronic sinusitis and a history of recurrent sinusitis.  The Veteran reported that his condition onset while stationed in Kuwait in 2004.  The Veteran reported that since discharge he had worsening symptoms each winter of yellow and green mucus.  He also reported additional symptoms of pressure behind the eyes, restricted breathing, yellow-green discharge, and being tired.  The symptoms lasted up to two weeks.  Physical examination of the nose showed no septal deviation or perpetration, no nasal congestion, and no visible polyps.  The Veteran's sinuses were noted as nontender.  A June 2011 CT scan showed an improvement in the appearance of the paranasal sinuses since a previous examination in May 2010.  A May 2010 sinus x-ray showed edema in the frontal and maxillary sinuses with an impression of generalized sinusitis.  The VA examiner reported that the Veteran had a history of sinusitis but was currently asymptomatic and stable.  The examiner opined that the Veteran's sinus condition clearly and unmistakably preexisted service and was not aggravated beyond the nature progression by service.  The examiner also found the Veteran's sinus condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale consisted of the evidence of January 1999, August 2001, and June 2003 treatments shown in the record for a sinus condition that occurred during non-active duty status.  The examiner referred to a post service November 2008 VA treatment record that showed no complaints of a sinus condition.  An October 2009 VA treatment record showed that the Veteran had on and off sinus symptoms for the past two years.  The examiner also noted that the Veteran's service medical records from 1991 to 2009 showed that he denied any symptoms of sinusitis.  In November 2010, the Veteran was diagnosed with acute sinusitis and was found with no signs of chronic sinusitis in May 2010 and June 2011.  Finally, the examiner noted that the service medical records failed to show evidence consistent with chronic sinusitis and there was no evidence to suggest that the Veteran's sinus condition was permanently aggravated beyond its natural progression due to any event, activity, or exposure that occurred during active service.  

An August 2012 medical opinion submitted by Dr. J.M., a retired flight surgeon, reports that the Veteran's complete file was reviewed.  Dr. J.M., noted that a review of all the flight physicals from December 1979 to a predeployment assessment in January 2004 failed to show any significant suggestion of recurrent or chronic sinusitis that required treatment.  Dr. J.M. also reported that any significant sinus disease would require a seven to 21 day course of appropriate antibiotic and nasal steroids be prescribed.  A sick call visit in March 2003 was noted with a diagnosed head cold with no long term antibiotics.  Dr. J.M. noted a March 2004 treatment note where the Veteran had symptoms of draining sinuses, headaches, and sore throats.  Dr. J.M. commented that that the environmental conditions in Kuwait and Iraq during that time consisted of noxious fumes from burn pits, expended ammunition fragments, paint wood residue, and fragments of human remains.  The air was also described as brown flour that was so finely divided that it would find its way into the deepest sinuses and pulmonary recesses.  Dr. J.M. reported that the environmental conditions would have severely aggravated any potential or non-existent sinus problem to one that became chronic which required periodic treatment to control the condition.  Dr. J.M. noted that chronic sinus disorders in addition to significant post nasal drainage can cause chronic fatigue which was noted in the Veteran's symptom complex on his return to the states.  Also noted was that a sinus CT scan was normal after a prolonged treatment period, but the symptoms of sinusitis characterized by fatigue, post nasal drainage, and nasal congestion returned after a period of time which indicated a chronic recurrent sinus problem that was aggravated by the 10 month tour in Kuwait and Iraq.  Dr. J.M. noted that on the Veteran's return to the United States, he developed a chronic recurrent sinusitis that was treated by over the counter medicine.  Dr. J.M. also noted that in March 2010, the Veteran underwent treatment for symptoms that consisted of the use of antibiotic nasal sprays and cleaning solutions.  A CT scan showed some abnormalities and the Veteran was still having purulent post nasal drainage, chronic fatigue, and congestion, all which were relieved temporarily by medical treatment.  Summing up the opinion, Dr. J.M. could not find documentation of chronic sinusitis prior to deployment to the Middle East.  The sick call records showed that the Veteran's symptoms incurred during deployment to the middle east was the onset of classic acute/chronic sinusitis that was treated medically with temporary remission of symptoms.  Dr. J.M. noted that had been a recurrent problem where medical treatment provided temporary remission.  Dr. J.M., attributed the Veteran sinusitis to the environmental conditions experienced during active duty service.  

A December 2012 VA examination report shows that the Veteran's claims file was reviewed by a VA Otolaryngologist.  The VA examiner reviewed the Veteran's claims file, previous VA examination reports, and the submitted opinion from Dr. J.M.  After a review of the evidence, the VA examiner reported that the evidence did not lead to a clear and unmistakable conclusion that the Veteran's claimed chronic sinusitis pre-existed entrance to active duty service in March 2003 or January 2004.  The Veteran was seen for sinus related symptoms of January 1999 and August 2001 that appeared to be acute and temporary events successfully treated with no diagnosis of chronic sinusitis.  The VA examiner noted that the Veteran's current symptoms of nasal drainage, congestion, and facial pressure had been treated with over the counter medications and antibiotics.  CT scans of the sinuses were obtained on May 2010 and June 2011 that did not demonstrate acute or chronic sinusitis.  The VA examiner reported that a CT scan diagnosis of sinusitis is the standard for making an accurate diagnosis of acute or chronic sinusitis.  The VA examiner then summed up the examination report by concluding that the Veteran's current condition was less likely than not due to, caused by, a result of, or related to the complaints, treatments, or findings during active service.

Private treatment notes from Dr. T.B., dated in January 2013, show that the Veteran was treated for and assessed with sinusitis-acute not otherwise specified.

The April 2013 Board videoconference hearing transcript shows that testimony was elicited from Dr. J.M., who stated that he was a flight surgeon in the Army National Guard for a number years.  Dr. J.M. also testified that he conducted in-service flight physicals on the Veteran and there were no complaints of sinusitis with no medical history that correlated with any chronic or previous episodes of sinusitis.  Dr. J.M. stated that after he reviewed the Veteran's medical records, there were two previous episodes of a sinus infection in January 1999 and August 2001.  Dr. J.M. identified those two episodes as of a non-chronic nature because those issues were cleared up.  However, Dr. J.M. testified that during active duty in March 2004 and upon the Veteran's return to the United States, he had three or four bouts of episodes of sinusitis per year.  Dr. J.M. also found that the previous VA opinion that the Veteran's sinusitis pre-exited active duty was incorrect.  Instead, Dr. J.M. concluded that from personally experiencing the environmental conditions in Iraq and Kuwait and as an ENT specialist, that the Veteran's chronic sinusitis manifest during the Veteran active duty deployment in March 2004.

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  Specifically, two opinions provided by Dr. J.M., a retired flight surgeon that treated the Veteran in service and has reviewed the claims file as well as from the December 2012 VA examiner.  Both of those opinions concur that the Veteran's chronic sinusitis did not preexist active service.  However, those opinions diverge regarding whether the Veteran sinusitis was incurred in or caused by active service.  Here, Dr. J.M. has opined that the Veteran's condition was incurred in active duty, specifically due to exposure to environmental conditions during the Veteran's deployment in 2004.  The December 2012 VA examiner opined that the medical evidence of record did not show that the Veteran had chronic sinusitis and that any sinus condition the Veteran currently had was less likely than not due to, caused by, or a result of or related to the complaints, treatments, or findings during service.  The Board finds that both Dr. J.M. and the December 2012 VA examiner are competent to provide opinions as to the etiology of the Veteran's sinus condition.  The Board also notes that both Dr. J.M. and the December 2012 VA examiner are ENT specialist and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that in this case, as it now stands, that the evidence is at least in relative equipoise as to whether the sinusitis condition is related to the Veteran's active service.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a sinus disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for sinusitis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


